                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF MARYLAND
         CHAMBERS OF                                                                   101 WEST LOMBARD STREET
    DEBORAH L. BOARDMAN                                                               BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                                 (410) 962-7810
                                                                                             Fax: (410) 962-2577
                                                                                    MDD_DLBChambers@mdd.uscourts.gov


                                                        December 20, 2019

       LETTER TO COUNSEL


              RE:      Amy S. v. Commissioner, Social Security Administration;
                       Civil No. DLB-18-3760

       Dear Counsel:

              Plaintiff Amy S. has filed a motion seeking payment of $10,643.65 in attorney’s fees
       pursuant to the Equal Access to Justice Act (“EAJA”). ECF 16. In response, the Commissioner
       argues that the total number of hours billed by Plaintiff’s attorney is unreasonable. ECF 17. In
       her reply, Plaintiff’s attorney applied a twenty percent discount in hours, reducing the payment
       sought to $8,516.13. ECF 18. I have considered those filings. No hearing is necessary. See
       Loc. R. 105.6 (D. Md. 2018). For the reasons set forth below, Plaintiff’s motion for payment of
       attorney’s fees is GRANTED IN PART and DENIED IN PART.

               Under the EAJA, prevailing parties in civil actions brought by or against the United
       States are entitled to an award of attorney’s fees and expenses, unless the court finds the position
       of the government was substantially justified or that special circumstances make an award unjust.
       28 U.S.C. § 2412(d)(1)(A); Crawford v. Sullivan, 935 F.2d 655, 656 (4th Cir. 1991). To receive
       attorney’s fees, the prevailing party must submit a fee application and an itemized statement of
       fees to the court within thirty days of final judgment. Id.

                Once the district court determines that a plaintiff has met the threshold conditions for an
       award of fees and costs under the EAJA, the district court must undertake the “task of
       determining what fee is reasonable.” Hyatt v. Barnhart, 315 F.3d 239, 253 (4th Cir. 2002);
       (quoting INS v. Jean, 496 U.S. 154, 161 (1990)). Counsel “should submit evidence supporting
       the hours worked,” and exercise “billing judgment” with respect to hours worked. Hensley v.
       Eckerhart, 461 U.S. 424, 433-34 (1983). “Hours that are not properly billed to one’s client also
       are not properly billed to one’s adversary pursuant to statutory authority.” Id. at 434 (quoting
       Copeland v. Marshall, 641 F.2d 880, 891 (D.C. Cir. 1980) (emphasis in original)). Further, the
       district court is accorded “substantial discretion in fixing the amount of an EAJA award,” but is
       charged with the duty to ensure that the final award is reasonable. Hyatt, 315 F.3d at 254
       (quoting Jean, 496 U.S. at 163).

               The Commissioner does not challenge Plaintiff’s right to a reasonable fee as the
       prevailing party in this case. ECF 17 at 1. The Commissioner also does not challenge the
Amy S. v. Commissioner, Social Security Administration
Civil No. DLB-18-3760
December 20, 2019
Page 2

requested hourly rate of $200.71. Id. at 5. Thus, the only remaining issue is Plaintiff’s number
of hours billed.

        The Commissioner argues that Plaintiff’s request for payment of 53.03 hours of time is
excessive. ECF 17 at 3-5. Courts within this circuit have held, and I agree, that in typical Social
Security cases it is reasonable for an attorney to expend between twenty and forty hours. See,
e.g., Faircloth v. Colvin, 2:13cv156, 2014 WL 5488809, at *11 (E.D. Va. Oct. 29, 2014); Gibby
v. Astrue, Civil Case No. 2:09cv29, 2012 WL 3155624, at *5 (W.D.N.C. Aug. 2, 2012). In her
Reply, Plaintiff reduced the number of hours billed to 42.43 hours of work, after applying a
twenty percent discount “as [her attorney] usually does in these cases.” ECF 18 at 1. While
high, this number of hours is justified based on the work performed in this particular case.

        Specifically, the Commissioner argues that Plaintiff’s counsel has not shown that the
issues involved in this case were novel or complex, and that the administrative record in this case
was not unusually lengthy. I have reviewed Plaintiff’s 25-page Motion for Summary Judgment,
ECF 11, the record, ECF 9, and Ms. Benagh’s Time and Task Statement, ECF 16-3. In light of
Plaintiff’s voluntary hours-reduction and the relative legal and factual complexity of the record,
an award of attorney’s fees for 42.43 hours is not unreasonable for the work performed in this
particular case.

        At $200.71 per hour, Plaintiff is entitled to an award of $8,516.13. Despite the reduction
in the hours worked, the amount remains well above the heartland of recent EAJA fee awards in
cases presenting in a similar procedural posture. See Williams v. Comm'r, Soc. Sec. Admin., No.
SAG-18-2391 (awarding $3,850.00 on November 15, 2019); Scheeler v. Comm'r, Soc. Sec.
Admin., No. SAG-19-235 (awarding $4,033.00 on November 8, 2019); Henry v. Comm'r, Soc.
Sec. Admin., No. SAG-19-108 (awarding $1,435.00 on November 7, 2019); Pollock v. Comm'r,
Soc. Sec. Admin., No. SAG-19-1192 (awarding $1,800.00 on November 7, 2019); Miller v.
Comm'r, Soc. Sec. Admin., No. SAG-18-3485 (awarding $3,452.68 on November 6, 2019);
Lewis v. Comm'r, Soc. Sec. Admin., No. SAG-19-4 (awarding $1,770.35 on October 30, 2019);
Maddox v. Comm'r, Soc. Sec. Admin., No. SAG-18-3904 (awarding $3,501.66.00 on October 28,
2019). Accordingly, Plaintiff’s Motion for Attorney Fees will be GRANTED IN PART AND
DENIED IN PART. An implementing order follows.

       Despite the informal nature of this letter, it should be flagged as an opinion.

                                                  Sincerely yours,

                                                            /s/

                                                  Deborah L. Boardman
                                                  United States Magistrate Judge
